Special Term did not abuse its discretion in granting permission for late filing. (See Matter of Hogan v. City of Cohoes, 279 App. Div. 282; Matter of Biancoviso v. City of New York, 285 App. Div. 320; Matter of Osborn v. Board of Educ., 5 A D 2d 929; Galerneau v. North Colonie Cent. School Dist., 7 A D 2d 693; Matter of Pandoliano v. New York City Tr. Auth., 17 A D 2d 951; Matter of Rosenburg v. City of New York, 309 N. Y, 304.) Order affirmed, with $10 costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.